DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 13, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions are sufficiently related such that a serious search burden does not exist.  This is not found persuasive.
MPEP Section 808 states:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required . . . .


The MPEP expands upon part (B) in Section 808.02 (titled “Establishing Burden”).  Specifically, Section 808.02 recites the following:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of (A), (B), or (C) to establish a serious burden.  In the instant case, at least part (C) of Section 808.02 has been established.  On Page 4 of the restriction requirement mailed July 21, 2021, Examiner noted that, at the very least, different search queries would be necessary to examine the exclusive characteristics of each invention.  Thus, burden has been properly established.
The requirement is still deemed proper and is therefore made FINAL.  Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “and symmetrically with respect to a rotation axis of the drill bit” in Lines 8-9.  It is unclear how this limitation is meant to limit the claim.  Specifically, it is unclear whether the pair of grippers are disposed symmetrically relative to the rotation axis of the drill or if the movement is symmetrical somehow or if the symmetry relates to something else entirely.  Appropriate correction required.
Claim 1 recites “a pair of vertically symmetric inclined surfaces expanding upwards and downwards.”  The scope of “expanding” is not clear given the context that the surfaces are already recited as inclined.  That is, it is not clear if “expending” merely means extending or if the surfaces somehow expand in some sense.  Appropriate correction required.
Claim 4 recites “a controller can instruct the drill to perform” in Line 4.  The term “can” infers an option, which creates a lack of clarity.  If the desired interpretation is mere capability, Examiner suggests using the phrase “capable of instructing” in place of “can.”  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US Patent No. 2,625,861) in view of Mack (US Patent No. 10,343,261 B2) and Hale et al. US Pub. No. 20160178343 A1).
(Claims 1, 3 and 4) Swanson discloses a perforating apparatus (10; Figs. 2, 6) for a cylindrical workpiece (Figs. 1, 3, 5, 7).  The perforating apparatus includes a cradle (31) having a groove (Figs. 2, 3) extending in one direction horizontally from one end to another end (formed in part by surface 31 and the bottom portions of the grippers that contact the groove surface 31).  A cutting tool extending in the vertical direction (13) is disposed vertically above the groove (Figs. 1, 5).  A chuck (Figs. 1-8) has a pair of opposing grippers (47) that are movable toward 
Mack discloses a stopper (20) at one end of a groove between jaws of a chuck (Fig. 1).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Swanson with a stopper as taught by Mack in order to quickly locate a workpiece in a set position relative the cradle and grippers.
Hale et al. (“Hale”) discloses a drill (40) and vertically extending from the drill (Fig. 4).  The drill is movable vertically (Z-axis) as well as in two directions perpendicular to the vertical direction (X-axis and Y-axis; ¶ 0042; Fig. 4).  A detector is capable of detecting a point in time when the drill bit comes into contact with the workpiece by a change in a main spindle load on the drill bit (¶ 0027).  A controller (42) is capable of instructing the drill to perform perforation at a predetermined depth using the contact of the drill with the workpiece as a trigger (¶ 0041-0045).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the perforating apparatus disclosed in Swanson with a drill/drill bit, detector and controller as taught by Hale in order to drill holes into a workpiece while controlling depth in an automated operation.
(Claim 2) The modified apparatus of Swanson includes a stopper having a wall surface perpendicular to the direction in which the groove extends (Mack Figs. 1, 3).
(Claim 5) When observed from the direction in which the groove extends (Swanson Fig. 3), the contour shape of the groove is at least a part of a U-shape (parallel vertically extending walls).
(Claim 6) When observed from a longitudinal direction of the groove (Swanson Fig. 3), the pair of the inclined surfaces of each of the grippers is V-shaped.
(Claim 7) The cradle is divided into two parts with the groove in between, and each part of the cradle is fixed to each gripper of the pair of the grippers (Swanson Figs. 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RYAN RUFO/Primary Examiner, Art Unit 3722